Per Curiam:

This was an action brought by Coonradt and Ball against Myers, to recover damages for an. alleged trespass upon real estate. As to who owned the real estate, the record does not show; probably the defendant owned it. The plaintiffs did not introduce any evidence (further than proof as to their posession) tending to show that they or either of them owned it. The real question litigated by the parties was: Who had the actual possession of the property? That *314was a question of fact, and it was heard upon oral evidence. Each side introduced sufficient evidence to show (in the absence of the evidence of the other side) that such side had the actual possession of the property. And upon this evidence the court below found, as a fact, that the defendant had the actual possession thereof, and this finding, we think, is now conclusive. (Winstead v. Standeford, 21 Kas. 270, 272.)
The judgment of the court below will be affirmed.